Case 6:20-cr-00091-MJJ-PJH Document 40 Filed 08/17/21 Page 1 of 1 PageID #: 98




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION



UNITED STATES OF AMERICA                        CASE NO. 6:20-CR-00091-01

VERSUS                                          JUDGE JUNEAU

SPENCER MATTHEW LEGENDRE (01)                   MAGISTRATE JUDGE PATRICK J. HANNA

                                      JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna for

report and recommendation. After an independent review of the record and noting the

absence of any objections filed in response to the report and recommendation, this Court

concludes that the Magistrate Judge’s report and recommendation is correct and adopts

the findings and conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the terms of

the plea agreement filed in the record of these proceedings, the guilty plea of the

defendant, Spencer Matthew Legendre, is ACCEPTED and he is fully adjudged guilty of the

offense charged in Count 2, consistent with the report and recommendation.

     THUS DONE AND SIGNED in Lafayette, Louisiana, on this 17th day of August, 2021.


                                             ______________________________
                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE
